In a proceeding pursuant to article 78 of the CPLR to annul a determination discontinuing petitioner’s services as a teacher in the elementary schools of the City of New York prior to the expiration of her probationary period, the appeal is from a judgment of the Supreme Court, Richmond County, dated August 6, 1971, which granted the petition and annulled the determination. Judgment reversed, on the law, without costs; proceeding dismissed on the merits; and determination confirmed. In our opinion, the hearing afforded petitioner which resulted in the discontinuance of her services was adequate to protect her rights. Neither statute nor due process requires a plenary hearing or representation by counsel in such a matter (Matter of Butler v. Allen, 29 A D 2d 799; Matter of Pinto v. Wynstra, 22 A D 2d 914; Matter of Albury v. New York City Civ. Serv. Comm., 32 A D 2d 895, affd. 27 N Y 2d 694; Matter of Gordon v. State Unit. of N. Y. at Buffalo, 35 A D 2d 868, affd. 29 N Y 2d 684). We find no basis for holding that petitioner was prejudiced by the denial of her application for an adjournment. Approximately one month’s notice of the hearing was given. It is clear on this record that when petitioner appeared for the hearing she was aware that she was not permitted to be represented by counsel. Munder, Acting P. J., Gulotta, Christ, Brennan and Benjamin, JJ., concur.